DETAILED ACTION
This is a first action on the merits, in response to the claims received 12/3/2019. Claims 1-20 are pending for prosecution below. 
Information Disclosure Statement
The information disclosure statement (IDS) file on 5/27/2021,12/14/2020,12/3/2019 has been considered by the examiner. An initialed copy is attached herewith.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida, (USNO.2004/0195996).
 	As for claim 1, Nishida discloses and shows in Figs. 1&2 a charging method, comprising: detecting a charging voltage in applying flash fast charging (FFC) (within T2) to a terminal; determining, according to the charging voltage, whether to end the FFC; ending the FFC and recording a standing duration, wherein the standing duration (within T5) is indicative of time which has elapsed after the FFC is ended; and applying a preset safe current (via A2) to the terminal in response to the standing duration being longer than or equal to a preset threshold duration (par.[0050])
As for claim 2, Nishida discloses and shows in Fig. 3(A-B) charging voltage, whether to end the FFC comprises: determining to end the FFC in response to the charging voltage being equal to or higher than a preset threshold voltage.
 	As for claim 3, Nishida discloses and shows in Fig. 3(A-B) according to the charging voltage, whether to end the FFC comprises: determining to continue the FFC in response to the charging voltage being lower than the preset threshold voltage.
 	As for claim 4, Nishida discloses and shows in Fig. 3(A-B) preset threshold voltage is a cut-off voltage of the battery.
 	As for claim 5, Nishida discloses and shows in Fig. 3(A-B) applying the preset safe current to the terminal comprises: acquiring the preset safe current; and 
applying the preset safe current to the terminal for constant-voltage charging.
 	As for claim 6, Nishida discloses and shows after charging the terminal according to the preset safe current when the standing duration is longer than or equal to the preset threshold duration: detecting an electric quantity of the battery in real time; and determining, according to the electric quantity, whether to end charging of the terminal
 	As for claim 7, Nishida discloses and shows determining to continue charging in response to the electric quantity(via voltage determination) being lower than or equal to a preset threshold electric quantity; and determining to end charging in response to the electric quantity being higher than the preset threshold electric quantity
 	As for claim 8, Nishida discloses before detecting the charging voltage during the FFC: establishing a connection with a charging apparatus and enabling the FFC.
As for claim 10, Nishida discloses preset threshold duration is set considering at least one of: a float voltage of the battery, internal resistance parameters of the battery (via voltage determination), and user settings
 	As for claim 11, Nishida discloses and shows terminal, comprising: a battery; a processor; a memory coupled with the processor (within charge control circuit via charging process) and configured to store programs which, when executed by the processor, are operable with the processor to: detect a charging voltage in applying flash fast charging (FFC) (within T2)  to the battery; end the FFC according to the charging voltage and record a standing duration (within T5), wherein the standing duration is indicative of time which has elapsed after charging of the terminal is ended; and apply a preset safe current (via A2)  to the battery in response to the standing duration being longer than or equal to a preset threshold duration (par.[0050]). 
 	As for claim 12, Nishida discloses and shows programs which, when executed by the processor, are operable with the processor to perform one of the following: determine to end the FFC in response to the charging voltage being equal to or higher than a preset threshold voltage; and determine to continue the FFC in response to the charging voltage being lower than the preset threshold voltage
 	As for claim 13, Nishida discloses programs which, when executed by the processor, are operable with the processor to: detect an electric quantity of the battery in real time in response to the battery being charged according to the preset safe current; and determine, according to the electric quantity, whether to end charging.
 	As for claim 14, Nishida discloses programs which, when executed by the processor, are operable with the processor to: determine to continue charging in 
As for claims 9,15,20, Nishida discloses charging voltage is an open-circuit voltage of the battery (par.[0006])
 	As for claim 16, Nishida discloses preset threshold duration is set considering at least one of: a float voltage of the battery, internal resistance parameters of the battery, and user settings.
 	As for claim 17, Nishida discloses and shows a non-transitory computer readable storage medium configured to store programs which, when executed with a computer, are operable with a computer to: detect a charging voltage in response to applying flash fast charging (FFC)  (within T2)  to a battery; determine whether to end the FFC according to the charging voltage; end the FFC and record a standing duration (within T5), wherein the standing duration is indicative of time which has elapsed after the FFC is ended; and apply a preset safe current to the terminal in response to the standing duration being longer than or equal to a preset threshold duration (par.[0050]).
As for claim 19, Nishida discloses configured to store programs which, when executed with a computer, are operable with a computer to: detect an electric quantity of the battery in real time; and determine continue charging in response to the electric quantity being lower than or equal to a preset threshold electric quantity or determine to end charging in response to the electric quantity being higher than the preset threshold electric quantity. 
Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859